 Case 3:17-cr-04309-JLS Document 277 Filed 11/20/20 PageID.920 Page 1 of 2

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 17CR4309-JLS

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 YADIRA SOLORIO POZOS

       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A) (ECF No. 273), and after considering the applicable factors provided in 18 U.S.C.

§ 3553(a) and the applicable policy statements issued by the Sentencing Commission,

       IT IS HEREBY ORDERED that the motion is DENIED after complete review of the

motion on the merits.

       The Court finds that Defendant has failed to establish that her current medical condition

presents an extraordinary and compelling basis for relief under Section 3582(c)(1)(A)(i).

Defendant, who has recovered from the COVID-19 virus while in custody, indicates that she is

suffering shortness of breath, exhaustion and dizziness. Defendant also indicates that she has a

compromised immune system. These assertions are not supported by the medical documents

submitted by Defendant. Although Defendant appears to be obese, a COVID-19 risk factor

identified by the Centers for Disease Control and Prevention, the medical records submitted by

Defendant do not indicate any adverse medical condition resulting from her obesity or her bout

with the COVID-19 virus. Given Defendant’s relatively young age of 42 and the fact that she has

recovered from the virus without suffering severe effects from the infection, the Court is not

persuaded that Defendant is “suffering from a serious physical or medical condition…that
 Case 3:17-cr-04309-JLS Document 277 Filed 11/20/20 PageID.921 Page 2 of 2




substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” USSG § 1B1.13,

App. Note 1(A)(ii)(I).

       The Court further finds that Defendant’s release would not be consistent with the factors

set forth in 18 U.S.C. § 3553(a). Defendant was involved in the distribution of substantial

quantities of methamphetamine over a prolonged period. Release after serving only 25 percent of

her 72-month sentence would create unwarranted sentence disparities and fail to reflect the

seriousness of the offense or afford adequate deterrence to criminal conduct.

       For these reasons, Defendant’s Motion to Reduce Sentence under 18 U.S.C. §

3582(c)(1)(A)(i) is DENIED.

       IT IS SO ORDERED.

Dated: November 20, 2020




                                                2
